Opinion issued November 24, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-15-00695-CV
                          ———————————
 IN RE ZAK NAKHODA, JAMES WESSELSKI, KENNETH CHAMBERS,
    PHILIP SPOTTS, THE STRUCTURAL ALLIANCE, WESGROUP
      CONSULTING, LLC, AND THE MISSION GROUP, Relators



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relators, Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip Spotts,

The Structural Alliance, Wesgroup Consulting, LLC, and The Mission Group, filed

a petition for writ of mandamus and a motion for emergency relief on August 14,
2015.1 Relators sought to compel the trial court to vacate an August 12, 2015

order requiring production of certain documents and to grant relators’ motion for

protection. We issued an order on August 14, 2015, staying the trial court’s order

pending our review of the petition. We requested a response from the real parties

in interest.

       Before a response was filed, this Court learned that the respondent, the

Honorable Larry Weiman, had recused himself, and the case had been transferred

to the 156th District Court, the Honorable Deborah Ibarra Mayfield, presiding. On

September 10, 2015, we issued an order to allow Judge Mayfield to reconsider the

order of August 12, 2015. On October 29, 2015, Judge Mayfield signed an order,

granting relators’ motion for protection.

       On November 5, 2015, relators filed an unopposed motion to dismiss this
original proceeding as moot. We grant relators’ motion, lift the stay, and dismiss
the proceeding.
                                       PER CURIAM
       Panel consists of Justices Higley, Huddle, and Lloyd.




1
       The underlying case is Rankin Road, Inc. v. Underwriters at Lloyds of London,
       Gulf Coast Claims Service, Pat Donovan, and John Andres, cause number 2010-
       25885, pending in the 80th District Court of Harris County, Texas, originally the
       Hon. Larry Weiman, but after recusal, in the 165th District Court, the Hon.
       Deborah Ibarra Mayfield, presiding.
                                            2